Citation Nr: 9934094	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for right ear hearing loss 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1948 to 
January 1959.


This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1998 by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's right ear hearing loss disability is 
manifested by right ear average pure tone decibel loss of 79 
hertz and right ear speech recognition of 52 percent.  
Average pure tone decibel loss in the left ear is 53 hertz 
and speech recognition is 78 percent. 

3.  The clinical evidence does not show that the veteran has 
total deafness in his left ear. 


CONCLUSION OF LAW

The criteria for an increased rating for right ear hearing 
loss disability are not met.  38 U.S.C.A. §§ 1155, 1160(a) 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
(See Proscelle v. Derwinski, 2 Vet. App. 629 (1992), with 
regard 

to the application of the well-grounded standard for claims 
for increased compensation.)  He has not alleged the 
existence of any records of probative value that may be 
obtained, and which are not already associated with his 
claims folder.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  

Service connection for a disability characterized as 
"defective hearing right" was granted by a VA RO located in 
Kansas City, Missouri, in February 1963, following review of 
evidence that included the veteran's service medical records 
and the report of a December 1962 VA audiometric examination.  
The RO assigned a 10 percent rating, based on the impairment 
demonstrated on the VA examination report.  The veteran 
currently contends that his hearing acuity has decreased, and 
that an increased rating for his service-connected unilateral 
defective hearing is warranted.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  Evaluations of unilateral 
defective hearing range from noncompensable to 10 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination test, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels, from 
level I for essentially normal acuity through XI for profound 
deafness. In situations where service connection has been 
granted for defective hearing involving only one ear, and the 
appellant does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  38 U.S.C.A. § 1160(a) (West 1991).  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 C.F.R. §§ 4.14, 4.85, Part 4 (1999), Diagnostic Codes 
6100 to 6101.


The Board notes that, during the pendency of the veteran's 
appeal, the criteria for evaluating hearing impairment were 
amended, effective as of June 10, 1999.  The United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), has held that, for 
the purpose of appeals, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should be applied 
unless provided otherwise by statute.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to June 10, 1999, and the criteria 
in effect subsequent to that date, to determine which may be 
more favorable to the veteran.

The report of the most recent clinical evaluation by VA of 
the veteran's hearing acuity, conducted in November 1997, 
shows that right ear hearing was manifested by pure tone 
thresholds of 80, 85, 75 and 75 decibels at 1000, 2000, 3000 
and 4000 hertz, respectively, and by speech recognition of 52 
percent.  It also shows that hearing in the nonservice-
connected left ear was manifested by pure tone thresholds of 
45, 60, 60 and 45 decibels at 1000, 2000, 3000 and 4000 
hertz, respectively, and by speech recognition of 78 percent.  
The report indicates findings to include mild to moderately 
severe left ear sensorineural hearing loss from 500 to 6000 
hertz.

Also of record is the report of a private audiogram dated in 
June 1998, showing, in part, what appear to be left ear pure 
tone thresholds that are no greater than 60 decibels at any 
frequency.  The report indicates conclusions to include the 
manifestation of a mild to moderate left ear sensorineural 
hearing loss.

Neither the report of the November 1997 VA audiological 
examination, nor the report of the private June 1998 
examination, demonstrates that total deafness in the 
nonservice-connected left ear has been identified, or that 
hearing loss in that ear is of such severity as to comprise 
total deafness.  Accordingly, under the provisions 

of 38 U.S.C.A. § 1160(a) (West 1991), left ear hearing 
acuity, for purposes of this appeal, is deemed to be normal.

Under the current criteria set forth in the Schedule, the 
veteran's right ear hearing loss disability is assigned Level 
VIII.  38 C.F.R. § 4.85, Table VI (1999); see 38 C.F.R. 
§ 4.86 (1999).  Pursuant to the provisions of 38 U.S.C.A. 
§ 1160(a), as discussed above, the nonservice-connected left 
ear is deemed to have normal hearing acuity, inasmuch as 
total deafness in that ear is not shown, and is accordingly 
assigned Level I.  This degree of unilateral hearing loss 
disability, as determined by the Schedule as set forth at 
38 C.F.R. § 4.85, Table VII (1999), does not warrant the 
assignment of a rating greater than the 10 percent evaluation 
that is currently in effect.  38 C.F.R. § 4.85; Diagnostic 
Code 6100 (1999). 

Similarly, under the criteria in effect prior to June 10, 
1999, the veteran's right ear hearing loss disability is 
assigned Level VIII, and the nonservice-connected left ear 
(again presumed under the statute to be manifested by normal 
hearing acuity) is assigned Level I.  38 C.F.R. § 4.87, Table 
VI (1998).  As with the current criteria, this degree of 
unilateral hearing loss disability does not warrant the 
assignment of a rating greater than 10 percent.  38 C.F.R. 
§ 4.87; Diagnostic Code 6101 (1998).  See Fugere v. 
Derwinski, 1 Vet. App. 103 (1990), aff'd 972 F. 2d 331 (Fed. 
Cir. 1992).

The veteran has asserted that he does not hear in his right 
ear as well as before, and his assertion is credible.  In 
determining the actual degree of disability, however, the 
objective examination is more probative of the degree of 
impairment.  Moreover, the Court has noted that the 
assignment of disability ratings for hearing impairment is 
derived by mechanical application of the numeric designations 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992).  In this 
case, the numeric designations do not produce a disability 
evaluation in excess of 10 percent.  38 C.F.R. Part 4 
Diagnostic Code 6100 (1999). Accordingly, the 10 percent 
rating currently in effect accurately reflects the degree of 
the veteran's right ear hearing impairment.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. Part 4, §§  4.85, 4.87 Diagnostic Code 
6100 (1999).


The Court has also held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance. Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995). Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

In reaching this decision as to the issue of entitlement to 
an increased rating for right ear hearing loss disability, 
the Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Additionally, as the positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter is not evenly balanced and the 
preponderance of the evidence is against the veteran's claim, 
the resolution of doubt in his favor is not warranted.  38 
U.S.C.A. § 5107(b).


ORDER

An increased rating for right ear hearing loss disability is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

